DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
The amendment filed 11/19/2021 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) rejection of claims 1-17 previously set forth in the Final Office Action mailed 08/19/2021. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US 20070129652), hereinafter Nita, in view of Liu et al (US 20070185231), hereinafter Liu, Hynynen et al (US 20180177491), hereinafter Hynynen, Sarvazyan et al (US 20090099485), hereinafter Sarvazyan, and Gutierrez et al. (Novel Cranial Implants of Yttria-Stabilized Zirconia as Acoustic Windows for Ultrasonic Brain Therapy, Advanced Healthcare Materials, 2017, Vol. 6, No. 1700214, 11 pages), hereinafter Gutierrez.
Regarding claim 1, Nita teaches a non-invasive ultrasound treatment system (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]), comprising:
a medium ("The acoustically conductive medium according to the present invention may include a condense gel, diluted gel, oil, saline or any other semi-solid, fluid or gaseous material that conducts ultrasonic energy." [0053]) in a part of the patient (“the burr hole BR” [0052]) where the bone tissue is removed to generate an intermedium (Acoustically conductive medium 600 can be provided in the burr hole BR.  This acoustically conductive medium 600 can be sterile or not sterile, and is intended to facilitate ultrasound energy transmission from the ultrasound transducer 100 to the patient” [0052]; Figs. 3a, 3b, 3c, 3d, 4b, 9. "The acoustically conductive medium according to the present invention may include a condense gel, diluted gel, oil, saline or any other semi-solid, fluid or gaseous material that conducts ultrasonic energy." [0053]); and
a second ultrasound transducer (“the ultrasound transducer 100” [0052], Fig. 1) configured to output therapeutic ultrasound that passes through the intermedium (“FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C. Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]).
While Nita teaches a non-invasive treatment system (“methods and apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]) and removing bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]), an ultrasound transducer (“the ultrasound transducer 100” [0052], Fig. 1) configured to output ultrasound to a target while being spaced from the patient (“Also shown in FIG. 1, an acoustically conductive film 500 can optionally be positioned between the access device 400 and the skull prior to fixation of the access device 400 to the skull.” [0049]. “The film 500 may be embodied in the form of one homogenous layer as shown in FIGS. 1 …, or it can be embodied as two sections, with an outer ring 504 and an inner ring 503 as shown in FIGS. 4a and 4b.  The inner ring 503 is constructed of a material whose primary purpose is that of transmitting ultrasound energy." [0056]), Nita does not teach (1) a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point spaced from a skin of a patient to remove bone tissue of the patient at the focal point while being spaced from the patient to form a cavity in a skull of the patient;
(2) a syringe configured to inject a medium into a part of the patient where the bone tissue is removed to generate an intermedium;
(3) the therapeutic ultrasound outputted by the second ultrasound transducer pass through the patient then through the intermedium, the intermedium being configured to amplify the outputted therapeutic ultrasound.

However, regarding feature (1), Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point (a focal point of the “(HIFU) transducers” targeting “cancellous bone” [0140]) to remove bone tissue of a patient at the focal point to form a cavity in a skull of the patient ("Methods for creating … a cavity …include, but are not necessarily limited to: … high intensity focused ultrasound (HIFU) ablation," [0107]; “the cavity forming element 228 may comprise … high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nita to have a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point to form a cavity in a skull of the patient, as taught by Liu, in order to facilitate formation of a cavity (Liu: [0140]). In the combined the invention of Nita and Liu, a first ultrasound transducer is configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point while being spaced from the patient by acoustically conductive film.
Nita as modified by Liu further does not teach the target focal point spaced from a skin of a patient and features (2)-(3).
However, Hynynen discloses systems and methods for performing transcranial ultrasound therapeutic and imaging procedures, which is analogous art. Hynynen teaches the target focal point (120) spaced from a skin of a patient (“FIG. 1B, which shows the focusing of a single transcranial ultrasound transducer array element 100 (shown as comprising an active transducer portion 102 and an optional backing 104) to a focal region 120 within the skull 10. By focusing the ultrasound beams within the skull, the near field region 130 of each beam is localized within … the skull,” [0056]).
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have the target focal point spaced from a skin of a patient, as taught by Hynynen, in order to facilitate ultrasonic beam localization (Hynynen: [0056]).

Nita as modified by Liu and Hynynen further does not teach features (2)-(3).
However, regarding feature (2), Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a syringe (“acoustic gel injector means,” Abstract) configured to inject a medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, and Hynynen to have a syringe configured to inject a medium into a part of the patient where the bone tissue is removed to generate an intermedium, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]).
While Nita teaches a second ultrasound transducer (100, Fig. 9) configured to output therapeutic ultrasound (“Delivery of ultrasound energy through the scalp, the skull, a hole in the skull to the patient intracranial space either from above the hole or within the hole, from the epidural space, from the intracerebral space, or from the patient's ventricle, may be used for treatment of any of a number of conditions,” [0045] "FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C. Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]. One of the ultrasound devices 100 in Fig. 9 is a second ultrasound transducer), Nita as modified by Liu, Hynynen, and Sarvazyan further does not teach feature (3) such that the therapeutic ultrasound passes through the patient then through the intermedium, and the intermedium is configured to amplify the outputted therapeutic ultrasound.
However, regarding feature (3), Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches a second ultrasound transducer configured to output therapeutic ultrasound that passes through the patient then through the intermedium (“the implantable 8YSZ ceramics as a medium to transmit ultrasound more efficiently than the native cranial bone (Figure 1)." Right Col., last para. Seen in Fig. 1: 8YSZ “Window”.  Ultrasound passes through the scalp of the patient first then through the intermedium 8YSZ “Window” in Fig. 1), the intermedium being configured to amplify the outputted therapeutic ultrasound (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para) to amplify received ultrasound (“the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then creating its own field, thus increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, p. 6).
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, and Sarvazyan to have the therapeutic ultrasound outputted by the second ultrasound transducer pass through the patient then through the intermedium, the intermedium being configured to amplify the outputted therapeutic ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).

Regarding claim 2, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 1.
 Nita further teaches that the therapeutic ultrasound includes high-intensity focused ultrasound (HIFU), low-intensity focused ultrasound (LIFU), or high frequency ultrasound for imaging ("One proposed enhancement for treatment of stroke is the administration of trans-cranial Doppler (TCD) at high frequencies (i.e., approximately 2 MHz) and low intensities, which is normally used for diagnostic functions.  TCD has been shown not only to be effective in visualizing clots, but also to be effective in lysing clots in the middle cerebral arteries, in combination with lytic drugs such as t-PA and/or microbubbles." [0008]).

Regarding claim 3, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 1.
 Nita further teaches that the intermedium includes a plurality of intermedia (600, Fig. 9) generated at preset locations (“several locations”, Fig. 9; [0062]), and
the plurality of intermedia allows therapeutic ultrasound outputted from each of a plurality of ultrasound output elements to pass through, and the therapeutic ultrasound is configured to stimulate a lesion (“target" [0062]) of the patient with higher intensity through an overlap ("FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C. Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]).

Regarding claim 4, Nita teaches a non-invasive ultrasound treatment system (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]), comprising:
removal of bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]);
a second ultrasound transducer (“the ultrasound transducer 100” [0052], Fig. 1) configured to output therapeutic ultrasound that passes through the intermedium (“FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C. Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]);
a medium ("The acoustically conductive medium according to the present invention may include a condense gel, diluted gel, oil, saline or any other semi-solid, fluid or gaseous material that conducts ultrasonic energy." [0053]) into a part of the patient (“the burr hole BR” [0052]) where the bone tissue is removed to generate an intermedium (“Acoustically conductive medium 600 can be provided in the burr hole BR.  This acoustically conductive medium 600 can be sterile or not sterile, and is intended to facilitate ultrasound energy transmission from the ultrasound transducer 100 to the patient” [0052]; Figs. 1, 3a, 3b, 3c, 9; 506, fig. 4b).
While Nita teaches an ultrasound transducer (“the ultrasound transducer 100” [0052], Fig. 1) configured to output ultrasound to a target while being spaced from the patient (“Also shown in FIG. 1, an acoustically conductive film 500 can optionally be positioned between the access device 400 and the skull prior to fixation of the access device 400 to the skull.” [0049]. “The film 500 may be embodied in the form of one homogenous layer as shown in FIGS. 1 …, or it can be embodied as two sections, with an outer ring 504 and an inner ring 503 as shown in FIGS. 4a and 4b.  The inner ring 503 is constructed of a material whose primary purpose is that of transmitting ultrasound energy." [0056]), Nita does not teach (1) a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point spaced from a skin of a patient to remove bone tissue of the patient at the focal point while being spaced from the patient to form a cavity in a skull of the patient;
 (2) a syringe configured to inject a medium into a part of the patient where the bone tissue is removed to generate an intermedium;
(3) an intermedium that can generate ultrasound itself by external induction; and the second ultrasound transducer configured to induce the intermedium to generate the ultrasound.

However, regarding feature (1), Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point (a focal point of the “(HIFU) transducers” targeting “cancellous bone” [0140]) to remove bone tissue of a patient at the focal point to form a cavity in a skull of the patient ("Methods for creating … a cavity …include, but are not necessarily limited to: … high intensity focused ultrasound (HIFU) ablation," [0107]; “the cavity forming element 228 may comprise … high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nita to have a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point to form a cavity in a skull of the patient, as taught by Liu, in order to facilitate formation of a cavity (Liu: [0140]). In the combined the invention of Nita and Liu, a first ultrasound transducer is configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point while being spaced from the patient by acoustically conductive film.
Nita as modified by Liu further does not teach the target focal point spaced from a skin of a patient and features (2)-(3).
However, Hynynen discloses systems and methods for performing transcranial ultrasound therapeutic and imaging procedures, which is analogous art. Hynynen teaches the target focal point (120) spaced from a skin of a patient (“FIG. 1B, which shows the focusing of a single transcranial ultrasound transducer array element 100 (shown as comprising an active transducer portion 102 and an optional backing 104) to a focal region 120 within the skull 10. By focusing the ultrasound beams within the skull, the near field region 130 of each beam is localized within … the skull,” [0056]).
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have the target focal point spaced from a skin of a patient, as taught by Hynynen, in order to facilitate ultrasonic beam localization (Hynynen: [0056]).

Nita as modified by Liu and Hynynen further does not teach features (2)-(3).
However, regarding feature (2), Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a syringe (“acoustic gel injector means,” Abstract) configured to inject a medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, and Hynynen to have a syringe configured to inject a medium into a part of the patient where the bone tissue is removed to generate an intermedium, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]).
Nita as modified by Liu, Hynynen, and Sarvazyan further does not teach feature (3).
However, regarding feature (3), Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches an intermedium that can generate ultrasound itself by external induction (“the implantable 8YSZ ceramics as a medium to transmit ultrasound more efficiently than the native cranial bone (Figure 1)." Right Col., last para.); and the second ultrasound transducer configured to induce the intermedium to generate the ultrasound (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, “the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then creating its own field, thus increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, p. 6).
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, and Sarvazyan to have an intermedium that can generate ultrasound itself by external induction; and the second ultrasound transducer configured to induce the intermedium to generate the ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).

Regarding claim 6, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 4.
Nita further teaches that the intermedium is made of a piezoelectric material (“piezoelectric crystal" [0034]) that generates ultrasound by applied voltage (“When a hole in the skull is formed, the ultrasound delivery device can be placed ... partially through the hole" [0012]. "Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]), and
the ultrasound treatment system is further configured to apply voltage to the intermedium (Because the ultrasound device transducer is in the hole, it constitutes the intermedium. Applying voltage to the piezoelectric crystal in order to generate ultrasound is implicit).

Regarding claim 7, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 4.
Nita further teaches the treatment system is further configured to output ultrasound to the intermedium (“Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]; Figs. 1, 9).
Nita as modified by Liu, Hynynen, and Sarvazyan further does not teach the intermedium that acts as an amplifier to amplify received ultrasound.
However, Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches that the intermedium acts as an amplifier (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para) to amplify received ultrasound (“the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then creating its own field, thus increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, p. 6).
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium that acts as an amplifier to amplify received ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nita, Liu, Hynynen, Sarvazyan, and Gutierrez as applied to claim 4, and further in view of Cheng et al (US 20180310831), hereinafter Cheng.
Regarding claim 5, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 4.
Nita as modified by Liu, Hynynen, Sarvazyan, and Gutierrez further does not teach that the intermedium is made of an opto-acoustic material that generates ultrasound by incident light, and
the ultrasound treatment system is further configured to generate light to the intermedium.
However, Cheng discloses an intraoperative optoacoustic guide apparatus and method, which is analogous art. Cheng teaches that the intermedium is made of an opto-acoustic material (“The optical absorber 136 in the present invention can be a layer of graphite and polydimethylsiloxane (PDMS) composite that permit a large optical absorption and thermal elasticity” [0067]) that generates ultrasound by incident light (Cheng: “an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5), and
the ultrasound treatment system is further configured to generate light to the intermedium ( “an optical absorber 136… which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042]. “To transform the diffused light into high-amplitude ultrasound signal, material with high optical absorption, efficient heat transduction and high thermal expansion can be used” [0065]).
Therefore, based on Cheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium that is made of an opto-acoustic material that generates ultrasound by incident light, and the ultrasound treatment system that is further configured to generate light to the intermedium, as taught by Cheng, in order to facilitate transforming the diffused light into high-amplitude ultrasound signal (Cheng: [0042]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nita, Liu, Hynynen, Sarvazyan, and Gutierrez as applied to claim 4, and further in view of Dickinson et al (US 20060052707), hereinafter Dickinson.
Regarding claim 8, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 4.
Nita as modified by Liu, Hynynen, Sarvazyan, and Gutierrez does not teach that the intermedium is made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and
the ultrasound treatment system is further configured to generate an electromagnetic field.
However, Dickinson discloses intravascular ultrasonic catheter arrangements, which is analogous art. Dickinson teaches that the intermedium is made of a ferroelectric material (“PZT (lead zirconate titanate)” [0004]) that generates ultrasound by a change in electromagnetic field (“for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal” [0004]), and
the ultrasound treatment system is further configured to generate an electromagnetic field (“Ultrasound arrays to which the present invention is applicable have typically employed piezoelectric materials such as modified PZT (lead zirconate titanate) for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal. In very high frequency applications, such as are relevant to the present invention, the performance of such piezoelectric arrays is limited by the grain size of the piezoelectric ceramic material. This is because, due to the very small size of the array, the grain size of the material begins to become comparable with the dimensions of the array elements.” [0004]. “According to a second aspect of the present invention the control arrangement for energising such an array and processing signals derived therefrom comprises means for applying a bias voltage to the elements of the array, to render those elements significantly piezoelectric, and means for transmitting and receiving signals in relation to those transducer elements only when the bias voltage is being applied.” [0013]. “With this arrangement it is thus possible to apply the rf signals simultaneously (but not continuously) to all elements of the array” [0014]).
Therefore, based on Dickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the ultrasound treatment system further configured to generate an electromagnetic field., as taught by Dickinson, in order to facilitate ultrasonic signal generation (Dickinson: [0014]).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US 20070129652), hereinafter Nita, in view of Liu et al (US 20070185231), hereinafter Liu, Hynynen et al (US 20180177491), hereinafter Hynynen, and Sarvazyan et al (US 20090099485), hereinafter Sarvazyan,
Regarding claim 9, Nita teaches a non-invasive ultrasound treatment device (“apparatus of the present invention generally involve delivering ultrasound energy to a patient's intracranial space for diagnostic purposes, or therapeutic treatment, or both." [0012]), comprising:
a first ultrasound transducer (100, Figs. 1, 9; [0062]);
a medium (506, Fig. 4b; 600, Figs. 3b, 9) into a part of the patient where the bone tissue is removed (“Acoustically conductive medium 600 can be provided in the burr hole BR” [0052], Fig. 3b) to generate an intermedium (“Acoustically conductive medium 600" [0052]; 600, Figs. 3b, 9; 506, Fig. 4b); and
a controller (“control system." [0038]) configured to control operation of the first ultrasound transducer, including intensity of ultrasound and frequency of ultrasound (“the sensing element's measurements can be used to modulate the intensity, frequency and/or duty cycle of the ultrasonic device(s).  Such a feedback process is also known as a closed loop control system." [0038]).

While Nita teaches a first ultrasound transducer (100, Figs. 1, 9; [0062]) configured to output ultrasound to a target while being spaced from the patient (“Also shown in FIG. 1, an acoustically conductive film 500 can optionally be positioned between the access device 400 and the skull prior to fixation of the access device 400 to the skull.” [0049]. “The film 500 may be embodied in the form of one homogenous layer as shown in FIGS. 1 …, or it can be embodied as two sections, with an outer ring 504 and an inner ring 503 as shown in FIGS. 4a and 4b.  The inner ring 503 is constructed of a material whose primary purpose is that of transmitting ultrasound energy." [0056]) and removing bone tissue (“Such a method may further involve forming the hole(s) in the patient's skull.” [0044]), Nita does not teach (1) a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point spaced from a skin of a patient to remove bone tissue of the patient at the focal point while being spaced from the patient to form a cavity in a skull of the patient;
(2) a controller configured to control operation of the first ultrasound transducer, including the target focal point, intensity of the high-intensity focused ultrasound, and frequency of the high-intensity focused ultrasound.
However, regarding feature (1), Liu discloses bone cement composite containing particles in a non-uniform spatial distribution and devices for implementation, which is analogous art. Liu teaches a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point to form a cavity in a skull of the patient (a focal point of the “(HIFU) transducers” targeting “cancellous bone” [0140]) to remove bone tissue of a patient at the focal point ("Methods for creating … a cavity …include, but are not necessarily limited to: … high intensity focused ultrasound (HIFU) ablation," [0107]; “the cavity forming element 228 may comprise … high intensity focused ultrasound ( HIFU) transducers, …which may be utilized to disrupt and facilitate removal of selected portions of cancellous bone" [0140]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nita to have a first ultrasound transducer configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point to form a cavity in a skull of the patient, as taught by Liu, in order to facilitate formation of a cavity (Liu: [0140]). In the combined the invention of Nita and Liu, a first ultrasound transducer is configured to output high-intensity focused ultrasound to a target focal point to remove bone tissue of a patient at the focal point while being spaced from the patient by acoustically conductive film.
Nita as modified by Liu further does not teach the target focal point spaced from a skin of the patient and feature (2).
However, Hynynen discloses systems and methods for performing transcranial ultrasound therapeutic and imaging procedures, which is analogous art. Hynynen teaches the target focal point (120) spaced from a skin of the patient (“FIG. 1B, which shows the focusing of a single transcranial ultrasound transducer array element 100 (shown as comprising an active transducer portion 102 and an optional backing 104) to a focal region 120 within the skull 10. By focusing the ultrasound beams within the skull, the near field region 130 of each beam is localized within … the skull,” [0056]).
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have the target focal point spaced from a skin of the patient, as taught by Hynynen, in order to facilitate ultrasonic beam localization (Hynynen: [0056]).
Nita as modified by Liu and Hynynen further does not teach feature (2).
However, regarding feature (2), Sarvazyan discloses ultrasound standing wave method and apparatus for tissue treatment, which is analogous art. Sarvazyan teaches a syringe (“acoustic gel injector means,” Abstract) configured to inject a medium (“acoustic coupling gel” [0019]) into an area contacting the tissue (“step of injecting of acoustic coupling gel into the tissue contact area” [0019]);
a controller configured to control operation of the first ultrasound transducer, including the target focal point (“The transducers of the ultrasonic resonator are activated by the control system, which drives them at frequencies in a range between a predefined minimum and maximum frequencies...A standing wave is formed in the tissue at each resonance frequency defining a particular nodal pattern associated with that particular frequency. Each resonance frequency defines a different nodal pattern at different locations throughout the tissue consisting of a plurality of pressure nodes...”  [0024]. “The transducer 120 (or transducers 120 and 130) is driven by the control system…Antinodal acoustic pressure minima and maxima locations will define the plurality of places where cavitation and heating of tissue are the most pronounced causing the desired therapeutic effect in such locations. The driving frequency of the transducers is then optionally changed to another resonance frequency with a different nodal pattern, causing desired therapeutic effects to happen in a new plurality of locations. Changing of transducer frequency therefore causes treatment to occur more evenly throughout the portion of tissue retained inside the resonator 100.” [0064]).
Therefore, based on Sarvazyan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita and Liu to have a syringe configured to inject a medium into a part of the patient where the bone tissue is removed to generate an intermedium, a controller configured to control operation of the first ultrasound transducer, including the target focal point, as taught by Sarvazyan, in order to facilitate acoustic coupling (Sarvazyan: [0019]). In the combined invention of Nita, Liu, and Sarvazyan, a controller is configured to control operation of the first ultrasound transducer, including the target focal point, intensity of the high-intensity focused ultrasound, and frequency of the high-intensity focused ultrasound.

Regarding claim 10, Nita modified by Liu, Hynynen, and Sarvazyan teaches the non-invasive ultrasound treatment device according to claim 9.
Nita further teaches that the intermedium is made of an acoustically-transparent material (“Acoustically conductive medium 600" [0052]; Figs. 3a, 3b, 3c, 3d, 9), and
the first ultrasound transducer further outputs therapeutic ultrasound that passes through the intermedium ("Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]; Fig. 9).

Regarding claim 11, Nita modified by Liu, Hynynen, and Sarvazyan teaches the non-invasive ultrasound treatment device according to claim 10.
 Nita further teaches that the intermedium includes a plurality of acoustically-transparent intermedia (600, Fig. 9) generated at preset locations (“several locations”, Fig. 9; [0062]), 
the first ultrasound transducer includes a plurality of ultrasound output elements (100, Fig. 9) corresponding to the plurality of acoustically-transparent intermedia (seen in Fig. 9), and
the plurality of acoustically-transparent intermedia allows therapeutic ultrasound outputted from each of the plurality of ultrasound output elements to pass through (Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient." [0062]), and the therapeutic ultrasound stimulates a lesion (“target" [0062]) with higher intensity through an overlap ("FIG. 9 shows the access devices 400 located in several locations on the head with ultrasound energy simultaneously transmitted from multiple ultrasound delivery devices 100 at multiple locations towards the treatment area C…Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]).

Regarding claim 17, Nita modified by Liu, Hynynen, and Sarvazyan teaches the non-invasive ultrasound treatment device according to claim 9.
 Nita further teaches that the first ultrasound transducer uses a piezoelectric material, is a capacitive micromachined ultrasonic transducer (CMUT), is a piezoelectric micromachined ultrasonic transducer (PMUT), uses an opto-acoustic effect, or uses an electromagnetic force ("Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US 20070129652), hereinafter Nita, in view of Liu et al (US 20070185231), hereinafter Liu, Hynynen et al (US 20180177491), hereinafter Hynynen, Sarvazyan et al (US 20090099485), hereinafter Sarvazyan, and Gutierrez et al. (Novel Cranial Implants of Yttria-Stabilized Zirconia as Acoustic Windows for Ultrasonic Brain Therapy, Advanced Healthcare Materials, 2017, Vol. 6, No. 1700214, 11 pages), hereinafter Gutierrez.
Regarding claim 12, Nita modified by Liu, Hynynen, and Sarvazyan teaches the non-invasive ultrasound treatment device according to claim 9.
Nita as modified by Liu, Hynynen, and Sarvazyan does not teach that the intermedium is made of a material that can generate ultrasound itself by external induction, and
the ultrasound treatment device further comprises a second ultrasound transducer to induce the intermedium to generate ultrasound.
However, Gutierrez discloses novel cranial implants of yttria-stabilized zirconia as acoustic windows for ultrasonic brain therapy, which is analogous art. Gutierrez teaches that the intermedium is made of a material that can generate ultrasound itself by external induction (“the implantable 8YSZ ceramics as a medium to transmit ultrasound more efficiently than the native cranial bone (Figure 1)." Right Col., last para. Seen in Fig. 1: 8YSZ “Window”; “the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator)” Left Col., last para. – Right Col., 1st para, p. 6); and
the ultrasound treatment device further comprises a second ultrasound transducer to induce the intermedium to generate ultrasound (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para; “the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then creating its own field, thus increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, p. 6).
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, and Sarvazyan to have the intermedium that is made of a material that can generate ultrasound itself by external induction, and the ultrasound treatment device that further comprises a second ultrasound transducer to induce the intermedium to generate ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).

Regarding claim 15, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 12.
Nita further teaches that the second ultrasound transducer (100, [0062]; Fig. 9) outputs ultrasound to the intermedium (“Acoustically conductive medium 600 is located between each ultrasound device 100 and the patient.  Such a delivery pattern may be advantageous, for example, in triangulating the ultrasound transmissions toward the same target to facilitate therapy process." [0062]; Figs. 1, 9).
Additionally, Nita as modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches that the intermedium acts as an amplifier (“increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para) to amplify received ultrasound (“the sample vibrated on its own resonant mode, radiating ultrasound by itself (resonator) and also transmitting the ultrasound coming from the transducer (coupling media); ... This behavior can be seen in the peak distribution of the 3.6 mm sample in Figure 4…the sample is not just transmitting ultrasound but is also resonating and then creating its own field, thus increasing the overall transmission efficiency.”  Left Col., last para. – Right Col., 1st para, p. 6).
Therefore, based on Gutierrez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium that acts as an amplifier to amplify received ultrasound, as taught by Gutierrez, in order to increase the overall transmission efficiency (Gutierrez: Left Col., last para. – Right Col., 1st para, p. 6).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nita, Liu, Hynynen, Sarvazyan, and Gutierrez as applied to claim 12, and further in view of Cheng et al (US 20180310831), hereinafter Cheng.
Regarding claim 13, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment device according to claim 12.
Nita as modified by Liu, Hynynen, Sarvazyan, and Gutierrez does not teach that the intermedium is made of an opto-acoustic material that generates ultrasound by incident light, and the second ultrasound transducer allows light to enter the intermedium.  

However, Cheng discloses an intraoperative optoacoustic guide apparatus and method, which is analogous art. Cheng teaches that the intermedium is made of an opto-acoustic material (“The optical absorber 136 in the present invention can be a layer of graphite and polydimethylsiloxane (PDMS) composite that permit a large optical absorption and thermal elasticity” [0067]) that generates ultrasound by incident light ( “an optical absorber 136 …which has a high optical absorption and high thermal expansion, transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042], Figs. 1a, 2b-c, 5), 
and the device allows light to enter the intermedium  (“an optical absorber 136… transforms light energy into high-amplitude ultrasound signal upon pulsed laser irradiation at the distal end of optical waveguide 132.” [0042]. “To transform the diffused light into high-amplitude ultrasound signal, material with high optical absorption, efficient heat transduction and high thermal expansion can be used” [0065]).
Therefore, based on Cheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium made of an opto-acoustic material that generates ultrasound by incident light, and the device allows light to enter the intermedium, as taught by Cheng, in order to facilitate transforming the diffused light into high-amplitude ultrasound signal (Cheng: [0042]). In the combined invention of Nita, Liu, Sarvazyan, Gutierrez, Cheng, the second ultrasound transducer allows light to enter the intermedium by optical waveguide.

Regarding claim 14, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment device according to claim 12.
Nita teaches that the intermedium is made of a piezoelectric material (“piezoelectric crystal" [0034]) that generates ultrasound by applied voltage (“When a hole in the skull is formed, the ultrasound delivery device can be placed ... partially through the hole" [0012]. "Any suitable ultrasound delivery device may be used in implementing various embodiments of the present invention.  For example, in one embodiment, the device may include an ultrasound device transducer...  In either 
case, the ultrasound transducers may be formed from piezoelectric crystal" [0034]), and
the second ultrasound transducer applies voltage to the intermedium (Because the ultrasound device transducer is in the hole, it constitutes the intermedium. Applying voltage to the piezoelectric crystal in order to generate ultrasound is implicit).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nita, Liu, Hynynen, Sarvazyan, and Gutierrez as applied to claim 12, and further in view of Dickinson et al (US 20060052707), hereinafter Dickinson.
Regarding claim 16, Nita modified by Liu, Hynynen, Sarvazyan, and Gutierrez teaches the non-invasive ultrasound treatment system according to claim 12.
Nita as modified by Liu, Hynynen, Sarvazyan, and Gutierrez does not teach that the intermedium is made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the second ultrasound transducer generates an electromagnetic field.
However, Dickinson discloses intravascular ultrasonic catheter arrangements, which is analogous art. Dickinson teaches that the intermedium is made of a ferroelectric material (“PZT (lead zirconate titanate)” [0004]) that generates ultrasound by a change in electromagnetic field (“for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal” [0004]), and the second ultrasound transducer generates an electromagnetic field (“Ultrasound arrays to which the present invention is applicable have typically employed piezoelectric materials such as modified PZT (lead zirconate titanate) for the transduction of a radio frequency (rf) electrical signal into an ultrasonic signal. In very high frequency applications, such as are relevant to the present invention, the performance of such piezoelectric arrays is limited by the grain size of the piezoelectric ceramic material. This is because, due to the very small size of the array, the grain size of the material begins to become comparable with the dimensions of the array elements.” [0004]. “According to a second aspect of the present invention the control arrangement for energising such an array and processing signals derived therefrom comprises means for applying a bias voltage to the elements of the array, to render those elements significantly piezoelectric, and means for transmitting and receiving signals in relation to those transducer elements only when the bias voltage is being applied.” [0013]. “With this arrangement it is thus possible to apply the rf signals simultaneously (but not continuously) to all elements of the array” [0014]).
Therefore, based on Dickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nita, Liu, Hynynen, Sarvazyan, and Gutierrez to have the intermedium made of a ferroelectric material that generates ultrasound by a change in electromagnetic field, and the second ultrasound transducer that generates an electromagnetic field, as taught by Dickinson, in order to facilitate ultrasonic signal generation (Dickinson: [0014]).

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is now made to the independent claims 1 and 4 in view of Nita, Liu, Hynynen, Sarvazyan and Gutierrez. A new ground of rejection is now made to the independent claim 9 in view of Nita, Liu, Hynynen and Sarvazyan. 

Response to the 35 U.S.C. §103 rejection arguments on pages 6-10 of the REMARKS.
Claims 1-17
The Applicant argues that “the method of Liu involves focusing the HIFU device directly to the "cancellous bone," and Liu fails to disclose utilizing the HIFU device through a skull of a patient, spaced from the skin of the patient, to remove bone tissue of a patient to form a cavity in a skull of the patient. Applicant respectfully submits that the conditions for forming the cavity into the skull of a patient are impossible using conventional HIFU devices, such as the HIFU device of Liu, and HIFU devices must be manufactured in a precisely calculated form.” (Page 9). 
This argument is moot because the ultrasonic device with the target focal point spaced from a skin of a patient is taught by Hynynen (“FIG. 1B, which shows the focusing of a single transcranial ultrasound transducer array element 100 (shown as comprising an active transducer portion 102 and an optional backing 104) to a focal region 120 within the skull 10. By focusing the ultrasound beams within the skull, the near field region 130 of each beam is localized within … the skull,” [0056]) while Liu teaches using HIFU devices to form a cavity in a skull of the patient. Liu discloses high intensity focused ultrasound (HIFU) as an alternative to bone removal by cutters, burrs, or brushes: “As a further alternative, the cavity forming element 228 may comprise... high intensity focused ultrasound (HIFU) transducers” ([0140]). A HIFU treatment is a well-known non-invasive focused ultrasound technique that does not require a HIFU transducer to be inserted inside the target. A person of ordinary skill in the art would understand the advantages of focused ultrasound in connection with Nita’s invention, to facilitate a cavity formation by applying HIFU instead of burrs. 
Additionally, differences between the “conventional HIFU devices, such as the HIFU device of Liu, and HIFU devices” of the instant application are not in the claims. Any features related to the “precisely calculated form” of the device that the Applicant can recite could help advance the prosecution. The dependent claims are not allowable because of their dependency from their respective independent claims and because the prior art of record meets additional features of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Primary Examiner, Art Unit 3793